Scott-A v. state                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-299-CR

     ANTHONY SCOTT,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 77th District Court
Limestone County, Texas
Trial Court # 8160-A
                                                                                                    

DISSENTING OPINION
                                                                                                    

      A fair application of Blankenship v. State, 785 S.W.2d 158, 159-60 (Tex. Crim. App. 1990),
and article 21.07 of the Code of Criminal Procedure would authorize the jury to convict Scott of
assaulting Roy Gann, who testified that he was assaulted and that he had been called Ray Gann
in the past.  If evidence exists that the victim was known by the name alleged in the indictment,
then the issue is raised and is properly left for the jury to determine.  Brown v. State, 843 S.W.2d
709, 712 (Tex. App—Dallas 1992, no pet.) (citing Blankenship); Stahley v. State, 814 S.W.2d
415, 417 (Tex. App.—Dallas 1991, pet. ref'd) (also citing Blankenship).  I see no reason to reach
a different conclusion just because the charge also referred to Gann by the name alleged in the
indictment.
      I would overrule point one.
                                                                                 BILL VANCE
                                                                                 Justice
Dissenting opinion delivered and filed August 31, 1995
Publish